                                                                                    USDC SDNY
                                                                                    DOCUMENT
                                                                                    ELECTRONICALLY FILED
                                                                                    DOC #:
                                                                                    DATE FILED: 11/20/2019


 November 19, 2019                                                   MEMORANDUM ENDORSED
 VIA ECF

 The Honorable Gregory H. Woods
 United States District Court
 Sothern District of New York
 500 Pearl Street
 New York, NY 10007
 Re:      Glenn Alto, et al. v. Sun Pharmaceutical Industries, Inc.,
          Case No. 1:19-cv-09758-GHW (S.D.N.Y.)

 Dear Judge Woods:

         This firm represents Plaintiffs Glenn Alto (“Alto”), Edward Connolly (“Connolly”) and
 Lewis William Waters (“Waters” and together with Alto and Connolly, “Plaintiffs”) in the
 above-referenced matter. I write to respectfully request an adjournment of the pre-motion
 conference, currently scheduled for this Friday, November 22, 2019. Principal trial counsel for
 Plaintiffs, Michael T. Gass, will be in trial for another matter during the time of the conference.
 The trial is currently scheduled for full days and is expected to extend into the first week of
 December. This is the first request for an adjournment. I have consulted with counsel for
 Defendant, Clifford Katz, and he consents to this request. Counsel for all parties are available
 for the pre-motion conference December 9 and December 11-13.

          Thank you for your consideration.

                                                                      Respectfully submitted,

                                                                      /s/ Leah R. Milbauer

                                                                      Leah R. Milbauer

Cc: All Counsel of Record by ECF


Application denied. Principal trial counsel for Plaintiffs need not appear at the pre-motion conference.



 SO ORDERED.
                                                                  _____________________________________
 Dated: November 19, 2020
                                                                          GREGORY H. WOODS
 New York, New York
                                                                         United States District Judge
